United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
And
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-60
Issued: May 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2006 appellant filed a timely appeal from a September 27, 2006 Office of
Workers’ Compensation Programs’ merit decision, denying modification of its termination of
appellant’s compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits.

FACTUAL HISTORY
This is the fourth appeal to the Board. On October 29, 2004 and December 1, 2005 the
Board remanded the case for further development on the issue of whether the Office properly
followed its procedures in selecting the impartial medical specialist.1 The Board instructed the
Office to issue an appropriate merit decision in order to preserve appellant’s appeal rights. The
Board set aside Office decisions dated June 9, 2003 and June 3, 2005 that denied modification of
its termination of appellant’s compensation and medical benefits. On July 16, 2003 the Board
remanded the case for reconstruction of the case record.2 The October 29, 2004 and
December 1, 2005 orders of the Board are herein incorporated by reference.
By decision dated September 27, 2006, the Office denied modification of its termination
of appellant’s compensation and medical benefits. The Office found that it had acted in
accordance with the Physicians’ Directory System (PDS) procedures in selecting Dr. Dara
Jamieson to perform the impartial medical specialist examination in this case.3 The Office stated
that the record revealed that the Office medical scheduler had contacted eight physicians in
appellant’s zip code and indicated the reason that a particular physician was bypassed, i.e., the
reason that the Office was not able to schedule an examination with that physician. The Office
advised that it had checked appellant’s list of physicians located in his zip code or adjacent zip
codes with the PDS list.4 The physicians in appellant’s zip code of 19013 who were listed in the
2002 PDS, Drs. Green, Grogan, Leopold and Stafford, were not available to examine appellant.
Dr. Green had retired. Dr. Grogan’s office advised that he did not perform impartial medical
examinations. However, there was no documentation that Dr. Leopold or Dr. Stafford were
contacted. A review of the PDS indicated that neither physician had performed an examination
for the Office and, “[t]herefore, it can be assumed that they were not being used at the time of the
scheduling attempt.” The Office stated that the medical scheduler attempted to schedule
appellant’s examination in neighboring zip codes, working her way north to Philadelphia. The
examination was ultimately scheduled with Dr. Jamieson in zip code 19107, 16.30 miles from
appellant’s residence.5
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.6 The Office may not terminate compensation without
1

Docket No. 05-1403 (issued December 1, 2005); Docket No. 04-330 (issued October 29, 2004). By decision
dated June 24, 2002, the Office terminated appellant’s compensation and medical benefits effective July 14, 2002.
2

Docket No. 03-1353 (issued July 16, 2003).

3

Dr. Jamieson’s April 30, 2002 report is of record at R 44-50.

4

Appellant had asserted that the Office improperly bypassed numerous physicians whose offices were located in
his zip code or zip codes that were closer to his home than the zip code of Dr. Jamieson.
5

In its June 3, 2005 decision, the Office indicated that Dr. Jamieson’s office was 17.6 miles from appellant’s
residence.
6

Barry Neutuch, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

2

establishing that the disability ceased or that it is no longer related to the employment.7 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.8 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that require further medical treatment.9
A physician selected by the Office to serve as an impartial medical specialist should be
wholly free to make a completely independent evaluation and judgment. To achieve this, the
Office has developed specific procedures for the selection of impartial medical specialists
designed to provide safeguards against any possible appearance that the selected physician’s
opinion is biased or prejudiced. The procedures contemplate that impartial medical specialists
will be selected from Board-certified specialists in the appropriate geographical area on a strict
rotating basis in order to negate any appearance that preferential treatment exists between a
particular physician and the Office.10 The Federal (FECA) Procedure Manual provides that the
selection of referee physicians (impartial medical specialists) is made through a strict rotational
system using appropriate medical directories. The procedure manual provides that the PDS
should be used for this purpose wherever possible.11 The PDS is a set of stand-alone software
programs designed to support the scheduling of second opinion and referee examinations.12 The
PDS database of physicians is obtained from the American Board of Medical Specialties
Directory of Board-certified Medical Specialists (ABMS) which contains the names of
physicians who are Board-certified in certain specialties.
ANALYSIS
The Board finds that the Office did not follow the Board’s previous instructions in its
October 29, 2004 and December 1, 2005 orders. The Board instructed the Office to review
appellant’s list of Board-certified physicians, located in his zip code or adjacent zip codes, and
provide an explanation as to why any Board-certified physicians appearing both on his list and
the PDS list, if any, were bypassed before Dr. Jamieson was selected. As noted in the Board’s
orders, the record on appeal did not permit an informed adjudication by the Board on the issue of
whether the Office properly followed its procedures in selecting the impartial medical specialist
in this case or whether it improperly bypassed qualified physicians whose offices were closer to
appellant than Dr. Jamieson’s office.
7

Id.

8

See Del K. Rykert, 40 ECAB 284 (1988).

9

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).
See also Willie M. Miller, 53 ECAB 697 (2002).
11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7 (September
1995, May 2003).

3

The Office stated that the record revealed that the medical scheduler had contacted eight
physicians and indicated the reason that a particular physician was bypassed. The Office advised
that it checked appellant’s list of physicians located in his zip code or adjacent zip codes with the
PDS list. The physicians in appellant’s zip code of 19013 who were listed in the 2002 PDS,
Drs. Green, Grogan, Leopold and Stafford, were not available. Dr. Green had retired.
Dr. Grogan’s office advised that he did not perform impartial medical examinations. However,
there is no documentation that the Office contacted Dr. Leopold or Dr. Stafford. The Office
stated that a review of the PDS indicated that neither physician had performed an examination
for the Office and “[t]herefore, it can be assumed that they were not being used at the time of the
scheduling attempt.” However, the medical scheduler did not contact these physicians, whose
offices were in appellant’s zip code, to determine whether they would examine him. The
medical scheduler moved on to other zip codes before contacting the qualified physicians who
were nearest to appellant’s residence.13 The Office indicated that, on remand, following the
Board’s December 1, 2005 order, it checked appellant’s list of physicians in zip codes adjacent
to him with the PDS list. There is no documentation of record that the Office did this. There is
also no indication that the Office obtained a current PDS list before selection was made of
Dr. Jamieson.
The Board finds that the Office has failed to establish that the selection of Dr. Jamieson
was based on correct application of Office procedures. As noted, the procedures provide that
impartial medical specialists will be selected from Board-certified specialists in the appropriate
geographical area on a strict rotating basis in order to negate any appearance that preferential
treatment exists between a particular physician and the Office. As the Office has not established
that Dr. Jamieson’s selection as an impartial medical specialist was in accordance with Office
procedures and Board precedent, her report is not entitled to the special weight of an impartial
medical specialist. Therefore, the Office did not meet its burden of proof in terminating
appellant’s compensation and medical benefits.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof in terminating
appellant’s wage-loss compensation and medical benefits effective July 14, 2002. On remand
the Office should reinstate appellant’s compensation and medical benefits retroactive to
July 14, 2002.

13

The Office stated that the scheduler attempted to schedule appellant’s examination in neighboring zip codes,
working her way north to Philadelphia. A review of the record shows that only seven physicians outside of
appellant’s zip code were contacted before the medical scheduler selected Dr. Jamieson. Reasons for bypassing the
physicians were provided in five cases. The notation regarding Dr. Thomas Graham indicates that he had been
bypassed on two previous occasions. There is no indication as to why he was also bypassed regarding appellant’s
examination. Dr. Lee Harris was bypassed because his office was 33 miles from appellant’s residence.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 27, 2006 is reversed.
Issued: May 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

